DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-20, in the reply filed on 21 April 2022 is acknowledged.  The traversal is persuasive, as examining both groups could be made without serious burden to the examiner.
The restriction requirement as set forth in the Office action mailed on 22 March 2022 is hereby withdrawn.  Claims 1-20 are currently under consideration.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “basic elements provided by NIST” in line 7.  The metes and bounds of this limitation are unclear; it is not readily apparent what elements might be considered “basic” or what elements are provided by NIST.
Claim 3 also recites the limitation “the tissues” in line 12.  There is insufficient antecedent basis for this limitation in the claim, as only a singular tissue has been previously recited.
Claim 3 also recites the limitation “similar data” in line 16.  The term “similar” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 4-6 are rejected by virtue of their dependence upon claim 3.
Claim 10 recites the limitation “the input file” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 uses the terminology “the ROI tissue” and “the tissue” throughout the claim, as well as “a tissue [having known elements and mass ratios].”  It is not clear where these terms are meant to refer to the same thing (i.e., the same tissue) or where they are meant to refer to different tissues.
Claim 13 recites the limitation “basic elements provided by NIST” in line 7.  The metes and bounds of this limitation are unclear; it is not readily apparent what elements might be considered “basic” or what elements are provided by NIST.
Claim 13 also recites the limitation “the tissues” in line 12.  There is insufficient antecedent basis for this limitation in the claim, as only a singular tissue has been previously recited.
Claim 13 also recites the limitation “similar data” in line 16.  The term “similar” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites the limitation “the CT value” in line 2.  It is not clear which of the CT values this refers to.
Claims 14-16 are rejected by virtue of their dependence upon claim 13.
Claim 20 recites the limitation “the input file” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are rejected by virtue of their dependence upon claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Daquino et al. (EP 1658878 A1; cited in the IDS filed 19 December 2019; hereinafter known as “Daquino”), in view of Vanderstraeten et al. (cited in the IDS filed 19 December 2019; hereinafter known as “Vanderstraeten”).
Regarding claim 1, Daquino discloses a method for establishing a geometric model based on a medical image (Abstract; Figs. 1-3), comprising: reading data of the medical image ([0016]-[0017]; [0028]; e.g., CT images); defining a type of tissue, determining a quantity of tissue clusters of the tissue, and defining a tissue density of the tissue ([0023]; [0028]; defining different regions and the density and composition of each structure); establishing a 3D encoding matrix with information about the tissue and the tissue density and generating the geometrical model based on the 3D encoding matrix ([0023]-[0024]; [0031]; [0043]).  Daquino fails to disclose defining the type of tissue according to a conversion relationship between the data of the medical image and tissue types or according to a process for analyzing elements and mass ratios of the elements of the tissue based on the medical image, wherein the process comprises approximating the tissue having unknown elements and mass ratios of the unknown elements thereof using the data of the medical image corresponding to a tissue having known elements and mass ratios of the known elements thereof, as well as defining the tissue density of the tissue by a conversion relationship between the data of the medical image and density values.  Vanderstraeten discloses a method for tissue modeling in radiotherapy using CT images (Abstract) comprising defining a type of tissue according to a conversion relationship between data of a CT medical image and tissue types or according to a process for analyzing elements and mass ratios of the elements of the tissue based on the medical image, wherein the process comprises approximating the tissue having unknown elements and mass ratios of the unknown elements thereof using the data of the medical image corresponding to a tissue having known elements and mass ratios of the known elements thereof, as well as defining tissue density of the tissue by a conversion relationship between the data of the medical image and density values, and determining a quantity of tissue clusters, in order to improve the accuracy of Monte Carlo treatment planning (p. 541, 543, 545; Conclusions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daquino by defining the type of tissue and tissue density (and a quantity of tissue clusters), as taught by Vanderstraeten, in order to improve the accuracy of the Monte Carlo treatment planning.
Regarding claim 2, the combination of Daquino and Vanderstraeten discloses the invention as claimed, see rejection supra, and Vanderstraeten further discloses that the data of the medical image is related to a photon linear attenuation coefficient and an effective linear attenuation coefficient of the tissue having the known elements and the mass ratios of the known elements thereof is obtained from the data of the medical image (p. 541; attenuation coefficient of a mixture of elements).
Regarding claims 3-6, the combination of Daquino and Vanderstraeten discloses the invention as claimed, see rejection supra, and further discloses the limitations of these claims, as the recited process is only recited in the alternative; accordingly, because the proposed combination teaches the conversion relationship, it meets the claims.  The claims as currently written do not require the method to perform the steps recited by claims 3-6.
Regarding claim 7, the combination of Daquino and Vanderstraeten discloses the invention as claimed, see rejection supra, and Daquino further discloses assigning a Boron-10 concentration and establishing the 3D encoding matrix with information of the Boron-10 concentration ([0019]; [0023]; [0025]; [0043]).
Regarding claim 8, the combination of Daquino and Vanderstraeten discloses the invention as claimed, see rejection supra, and further discloses that the quantity of tissue clusters is a quantity of the tissue clusters manually defined by a user (Daquino: [0023], [0028]), plus a quantity of four tissue clusters, fourteen tissue clusters, or seventy tissue clusters already existing in a database or a quantity of 163 tissue clusters determined by the process (Vanderstraeten; determined 14 tissue clusters).
Regarding claim 9, the combination of Daquino and Vanderstraeten discloses the invention as claimed, see rejection supra, and Daquino further discloses establishing a 3D tissue encoding matrix and a 3D density encoding matrix ([0023]; composition and density).
Regarding claim 10, the combination of Daquino and Vanderstraeten discloses the invention as claimed, see rejection supra, and Daquino further discloses that the geometric model comprises a lattice card, a cell card, a surface card, and a material card required by the input file of MCNP software ([0020]; [0025]; Daquino’s disclosure is taken to necessarily include these components, as it utilizes MCNP software; in MCNP software, “card” describes a single line of input).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daquino, in view of Vanderstraeten and Riklin Raviv et al. (U.S. Pub. No. 2017/0301085 A1; hereinafter known as “Riklin Raviv”).
Regarding claim 11, Daquino discloses a method for establishing a geometric model based on a medical image (Abstract; Figs. 1-3), comprising: reading data of the medical image ([0016]-[0017]; [0028]; e.g., CT images); defining or reading a ROI boundary ([0029]); performing manually defining a type and a density of a ROI tissue by assigning a particular tissue and the density to one of medical image voxels within the ROI boundary, or performing automatically defining the type of ROI tissue, determining a quantity of tissue clusters of the ROI tissue, and automatically defining the density of the ROI tissue, or automatically defining the type of tissue, determining a quantity of tissue clusters of the tissue, and automatically defining the density of the tissue ([0023]; [0028]; defining different regions and the density and composition of each structure); establishing a 3D encoding matrix with information about the tissue and the tissue density and generating the geometrical model based on the 3D encoding matrix ([0023]-[0024]; [0031]; [0043]).  Daquino fails to disclose determining whether each of a plurality of the medical image voxels in the data of the medical image is within the ROI boundary, and defining the type of tissue according to a conversion relationship between the data of the medical image and tissue types or according to a process for analyzing elements and mass ratios of the elements of the tissue based on the medical image, wherein the process comprises approximating the tissue having unknown elements and mass ratios of the unknown elements thereof using the data of the medical image corresponding to a tissue having known elements and mass ratios of the known elements thereof, as well as defining the tissue density of the tissue by a conversion relationship between the data of the medical image and density values.  Vanderstraeten discloses a method for tissue modeling in radiotherapy using CT images (Abstract) comprising defining a type of tissue according to a conversion relationship between data of a CT medical image and tissue types or according to a process for analyzing elements and mass ratios of the elements of the tissue based on the medical image, wherein the process comprises approximating the tissue having unknown elements and mass ratios of the unknown elements thereof using the data of the medical image corresponding to a tissue having known elements and mass ratios of the known elements thereof, as well as defining tissue density of the tissue by a conversion relationship between the data of the medical image and density values, and determining a quantity of tissue clusters, in order to improve the accuracy of Monte Carlo treatment planning (p. 541, 543, 545; Conclusions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Daquino by defining the type of tissue and tissue density (and a quantity of tissue clusters), as taught by Vanderstraeten, in order to improve the accuracy of the Monte Carlo treatment planning.
The combination of Daquino and Vanderstraeten fails to disclose determining whether each of a plurality of the medical image voxels in the data of the medical image is within the ROI boundary.  Riklin Raviv discloses a method for establishing a geometric model based on a medical image (Abstract) comprising determining whether each of a plurality of medical image voxels in data of a medical image is within a ROI boundary in order to determine whether each voxel belongs to the ROI or to the background ([0041]; [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Daquino and Vanderstraeten by determining whether each voxel is within the ROI boundary, as taught by Riklin Raviv, in order to determine whether each voxel belongs to the ROI or to the background.
Regarding claim 12, the combination of Daquino, Vanderstraeten, and Riklin Raviv discloses the invention as claimed, see rejection supra, and Vanderstraeten further discloses that the data of the medical image is related to a photon linear attenuation coefficient and an effective linear attenuation coefficient of the tissue having the known elements and the mass ratios of the known elements thereof is obtained from the data of the medical image (p. 541; attenuation coefficient of a mixture of elements).
Regarding claims 13-16, the combination of Daquino, Vanderstraeten, and Riklin Raviv discloses the invention as claimed, see rejection supra, and further discloses the limitations of these claims, as the recited process is only recited in the alternative; accordingly, because the proposed combination teaches the conversion relationship, it meets the claims.  The claims as currently written do not require the method to perform the steps recited by claims 13-16.
Regarding claim 17, the combination of Daquino, Vanderstraeten, and Riklin Raviv discloses the invention as claimed, see rejection supra, and Daquino further discloses being applied to neutron capture therapy, assigning a Boron-10 concentration, and establishing the 3D encoding matrix with information of the Boron-10 concentration ([0019]; [0023]; [0025]; [0043]).
Regarding claim 18, the combination of Daquino, Vanderstraeten, and Riklin Raviv discloses the invention as claimed, see rejection supra, and further discloses that the quantity of tissue clusters is a quantity of the tissue clusters manually defined by a user (Daquino: [0023], [0028]), plus a quantity of four tissue clusters, fourteen tissue clusters, or seventy tissue clusters already existing in a database or a quantity of 163 tissue clusters determined by the process (Vanderstraeten; determined 14 tissue clusters).
Regarding claim 19, the combination of Daquino, Vanderstraeten, and Riklin Raviv discloses the invention as claimed, see rejection supra, and Daquino further discloses establishing a 3D tissue encoding matrix and a 3D density encoding matrix ([0023]; composition and density).
Regarding claim 20, the combination of Daquino, Vanderstraeten, and Riklin Raviv discloses the invention as claimed, see rejection supra, and Daquino further discloses that the geometric model comprises a lattice card, a cell card, a surface card, and a material card required by the input file of MCNP software ([0020]; [0025]; Daquino’s disclosure is taken to necessarily include these components, as it utilizes MCNP software; in MCNP software, “card” describes a single line of input).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 10, 11, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,692,283.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness.  Claim 1 of the present application only recites the process for analyzing elements and mass ratios in the alternative; thus, claim 1 of the issued patent still reads directly on present claim 1.  Claim 2 of the issued patent corresponds to present claim 7; claim 4 of the issued patent corresponds to present claim 8 (manually defined plus 4 or 14 tissue clusters in a database); claim 3 of the issued patent corresponds to present claim 10.  Claim 11 of the present application only recites the process in the alternative; thus, claim 4 of the issued patent still reads directly on present claim 11.  Claim 5 of the issued patent corresponds to present claim 17; claim 4 of the issued patent corresponds to present claim 18 (manually defined plus 4 or 14 tissue clusters in a database); and claim 6 of the issued patent corresponds to present claim 20.
Claims 1, 7-11, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 9-13 of U.S. Patent No. 11,087,524.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness.  Claim 1 of the present application only recites the process for analyzing elements and mass ratios in the alternative; thus, claim 1 of the issued patent still reads directly on present claim 1.  Claim 1 of the issued patent also corresponds to present claims 7 and 8; claim 4 of the issued patent corresponds to present claim 9; and claim 5 of the issued patent corresponds to present claim 10.  Claim 11 of the present application only recites the process in the alternative; thus, claims 1 and 6 of the issued patent still read directly on present claim 11.  Claims 10 and 13 of the issued patent correspond to present claims 17 and 18; claim 12 of the issued patent corresponds to present claim 18; and claim 13 of the issued patent corresponds to present claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791